Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed March 31, 2022.  
Claims 1-13, 15-25 and 31-35 are pending in the instant application.

Election/Restrictions
Applicant’s election (with traverse) of Group I in the reply filed March 31, 2022 is acknowledged.  
The traversal is on the grounds that Applicant requests reconsideration and withdrawal of the restriction requirement because Li fails to teach a nanostructure comprising a tetrahedral core, wherein the tetrahedral core comprises four hexameric RNA nanorings linked together.  Applicants submit that, in contrast to the claimed invention, the tetrahedrons of Li are constructed directly from RNA monomers rather than being higher order structures formed from nanorings. 
Applicants submit that a judgment on unity of invention cannot include knowledge gleaned only from applicant's disclosure.  Applicants contend that the Office has based its conclusion of lack of unity of invention based solely on the Applicant's disclosure and not on the teachings of WO 2008/039254 and Li et al.   Applicants argue that the design of the claimed higher order nanostructures comprising a tetrahedral core, wherein the tetrahedral core comprises four hexameric RNA nanorings linked together of the present invention, is not taught in WO 2008/039254 or Li et al., either alone or in combination.  Applicants submit that the design of the claimed invention can only be gleaned from the Applicant's disclosure. 
Applicants also argue that a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of several combinations of categories, including product, a process specially adapted for the manufacture of the said product, and a use of the said product.  Applicants point the Examiner to 37 CFR § 1.475(b).  Applicants submit that Page 9 of 10Application No. 17/053,615Reply to Office Actionin the present case, the claims of Group I (claims 1-13 and 15-25) are drawn to a product, the claim of Group II (claim 31) is drawn to a process specially adapted for the manufacture of the product of Group I, and the claims of Group III (claims 32-35) are drawn to a use of the product of Group I.  Applicants argue that Groups I-III have unity of invention for this additional reason, reconsideration and withdrawal of the restriction requirement is respectfully requested. 
This traversal has been considered but is not found persuasive because the Examiner maintains that the Groups I-III do not have unity of invention because a person of ordinary skill in the art would have been motivated to link the RNA nanorings of WO 2008/039254 using the pRNA-3WJ motif of Li et al. to design the subject matter of the present claims for the purpose of incorporating aptamers, ribozyme and siRNA into a RNA tetrahedron and with optimal functionality.   For further explanation, see the 35 USC 103 rejection below for obviousness.  
Regarding Applicant’s argument that the tetrahedrons of Li are constructed directly from RNA monomers rather than being higher order structures formed from nanorings, this is not found persuasive because the claims do not require that the tetrahedrons of the present invention are higher order structures formed from nanorings.  Instead, the tetrahedrons claimed in the invention comprise four hexameric RNA nanorings linked together.  Li et al. teach and suggest tetrahedrons comprising four hexameric RNA nanorings linked together and therefore meets the structural limitations of the claims.  
The Examiner did not conclude lack of unity of invention of Groups I-III based on knowledge gleaned only from Applicant's disclosure since a person of ordinary skill in the art would have been motivated to link the RNA nanorings of WO 2008/039254 using the pRNA-3WJ motif of Li et al. to design the subject matter of the present claims for the purpose of incorporating aptamers, ribozyme and siRNA into a RNA tetrahedron and with optimal functionality.  For further explanation, see the 35 USC 103 rejection below for obviousness.    
Further regarding Applicant’s argument that Groups I-III have unity of invention since a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of several combinations of categories, including product, a process specially adapted for the manufacture of the said product, and a use of the said product, this is not found persuasive.  Unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the reasons set forth in the Requirement for Restriction/Election filed January 31, 2022 and as discussed above.
Accordingly, restriction between these Groups is considered proper as there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02).
Accordingly, claims 31-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on March 31, 2022. 
Claims 1-13 and 15-25 have been examined on the merits as detailed below:
The restriction requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed January 29, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Drawings
The Drawings filed November 6, 2020 are acknowledged and have been accepted by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation, "The nanostructure of claim 1, wherein: (i) two of the four kissing loops of each crossover monomer, and one of the two UAh- 3WJs of each crossover monomer, are positioned in one of the hexameric nanorings".  There is insufficient antecedent basis for this limitation in claim 1 from which claim 16 depends never makes reference to kissing loops or UAh- 3WJs.
Claim 17 recites the limitation, "The nanostructure of claim 1, wherein: a first pair of the six cross-over monomers comprise copies of the same first cross- over monomer nucleotide sequence; a second pair of the six cross-over monomers comprise copies of the same second cross-over monomer nucleotide sequence; and a third pair of the six cross-over monomers comprise copies of the same third cross- over monomer nucleotide sequence".  There is insufficient antecedent basis for this limitation in claim 1 from which claim 17 depends never makes reference to cross-over monomers.
Claim 18 recites the limitation, "The nanostructure of claim 1, wherein: a first four of the twelve dumbbell monomers comprise copies of the same first dumbbell monomer nucleotide sequence".  There is insufficient antecedent basis for this limitation in claim 1 from which claim 18 depends never makes reference to dumbbell monomers.
Claim 19 recites the limitation, " The nanostructure of claim 1, wherein the bridge helix connecting the first and second UAh-3WJs is a 7 bp helix".  There is insufficient antecedent basis for this limitation in claim 1 from which claim 19 depends never makes reference to a bridge helix or UAh-3WJs.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/039254 A2 in view of Li et al. (Adv Mater., 2016 Vol. 28:7501-7507) (both submitted and made of record on the Information Disclosure Statement filed January 29, 2021).
The claims are drawn to a nanostructure comprising a ribonucleic acid (RNA) scaffold comprising a hexameric tetrahedral core, wherein the tetrahedral core comprises four hexameric RNA nanorings linked together.
Regarding claims 1 and 25, WO 2008/039254 teach RNA nanoparticles comprising RNA motifs as building blocks that can form RNA nanotubes.  Specifically, WO 2008/039254 teach RNA nanorings assembled through ColE1 kissing complexes.  The nanorings of WO 2008/039254 comprise a hexameric core.  In particular, the hexameric nanoring comprises RNA monomers that form kissing loop motifs for assembly. The monomers may have 5'- or 3'-sticky ends that allow the nanorings to self-assemble into  a nanotube structure.  See claims and Figs 1-4, for example. 
WO 2008/039254 teach that the RNA nanoparticles of their invention comprise pharmaceutical carriers, such as a phosphate buffered saline solution, water, and emulsions, such as an oil/water or water/oil emulsion, and various types of wetting agents.
WO 2008/039254 does not teach a nanostructure comprising a tetrahedral core, wherein the tetrahedral core comprises four hexameric RNA nanorings linked together.  
Regarding claim 2, Li et al. teach RNA tetrahedral nanoparticles for the purpose of targeting cancer.  More specifically, Li et al. teach pRNA-3WJ motif was used as a core module and placed at each of the four vertices to build RNA tetrahedrons.  Li et al. teach that the size of the RNA tetrahedrons can be easily tuned by changing the number of RNA base pairs per edge.  Li et al. conclude that tetrahedral geometry is attractive because of their intrinsic mechanical rigidity and structural stability and these results suggest that RNA tetrahedron nanoparticles have the potential to escort imaging modules and therapeutics for in vivo cancer diagnosis and therapy.
Before the effective filing date, tetrahedral shaped RNA structures were known in the art.  Also, specific geometries, such as 3WJs and ColE1 kissing loops/complexes were routinely used in said structures.  
A person of ordinary skill in the art would have been motivated to link the RNA nanorings of WO 2008/039254 using the pRNA-3WJ motif of Li et al. to design the subject matter of the present claims for the purpose of incorporating aptamers, ribozyme and siRNA into a RNA tetrahedron and with optimal functionality.  
It would have been prima facie obvious to the person of ordinary skill in the art to devise the compositions as claimed and arrive at the claimed invention from the disclosure of WO 2008/039254 A2 in view of Li et al.


Conclusion
	Claims 3-13, 15 and 24 are allowable.

Claims 20-23 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635